Plaintiff in error and Charley Arthur were jointly charged by information with the larceny of eleven hogs, the personal property of one R.N. Robersan. A severance was granted, and, upon his separate trial, the plaintiff in error was convicted and his punishment fixed at a term of two years in the penitentiary. On the 19th day of September, 1913, judgment was rendered in accordance with the verdict. An appeal was perfected by filing in this court on March 16, 1914, a petition in error with case-made. No briefs have been filed and no appearance made for plaintiff in error when the case was called for final submission. The Attorney General has filed a motion to affirm for failure to prosecute the appeal.
We have carefully examined the information, and the instructions of the court, to which no exceptions were taken, and the judgment, and, finding no error, the motion to affirm will be sustained. The judgment herein is therefore affirmed.
FURMAN and ARMSTRONG, JJ., concur. *Page 411